Case 1:20-cv-00060-PLM-PJG ECF No. 19-1, PageID.151 Filed 04/30/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

   YOLANDA SALGADO-RIOS,                                Case No. 1:20-cv-60

                         Plaintiff,                     Hon. Paul L. Maloney

   v.

   DEPARTMENT OF HOMELAND
   SECURITY, et al.,

                         Defendants.


                       DECLARATION OF MARC A. ASCH, ESQ.

   I, Marc A. Asch, make the following declaration based on my personal knowledge and
   declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the following is true
   and correct:

   1.     I am a 2005 graduate of Cornell University and graduated from Villanova Law
          School in 2010 where I attended on a full scholarship.

   2.     I am a practicing attorney licensed to practice by the state bar of Michigan
          (P75499). I have been a solo practitioner since 2013 and my office is located at
          137 N. Park St, Kalamazoo, MI 49007. I have been quite fortunate to have a
          thriving practice with many clients - sometimes too many. It is not uncommon for
          me to work 6 or even 7 days in a week to keep up with my workload. My gross
          income in 2019 was more than $111,000.

   3.     Before opening my own practice, I was a legal aid attorney from 2011 to 2013. I
          am licensed to practice before all courts of the state of Michigan, this Court, the
          Sixth Circuit and the Executive Office for Immigration Review.

   4.     Currently, approximately 85% of my practice is immigration law. I regularly
          practice before U.S. Citizenship and Immigration Services (USCIS) and the
          Executive Office for Immigration Review (EOIR). I also regularly file both FOIA
          requests with Defendants and FOIA lawsuits against Defendants. See Rader et al.
          v. Department of Homeland Security, et al., 1:20-cv-284 (W.D. MI 2020);
          Osorio-Rama v. Department of Homeland Security, et al., 1:19-cv-648 (W.D. MI
          2019); Doe v. Department of Homeland Security, et al., 1:19-cv-288 (W.D. MI
          2019); Moaiery v. United States Citizenship and Immigration Services, et al., 19-
          cv-95 (W.D. MI 2019); Bryant v. United States Citizenship and Immigration
          Services, et al., 18-cv-1285 (W.D. MI 2018); Hutcheson v. United States Customs
Case 1:20-cv-00060-PLM-PJG ECF No. 19-1, PageID.152 Filed 04/30/20 Page 2 of 3




         and Border Protection, et al., 18-cv-1172 (W.D. MI 2018); Ferreira Ream, et al.
         v. United States Customs and Border Protection, et al., 1:15-cv-642 (W.D. MI
         2015). I have also been cited as an authority on the matter in a nationwide class
         action against Defendants for their “systematic delay” in responding to FOIA
         requests. Nightingale v. DHS, et al., 333 F.RD. 449, 454, 460 (N.D. Cal. 2019).

   5.    There are few, if any, attorneys in the Western District of Michigan that have my
         FOIA litigation experience combined with my immigration experience. These
         combined types of experience are vital to the success of immigration related
         FOIA litigation. Without the ability and willingness of counsel to pursue FOIA
         litigation, an immigration client is likely to wait an inordinate amount of time to
         review their own records and their legal interests may be seriously harmed by the
         delay. Without the relevant immigration law knowledge and experience, the
         records - once provided - will not be intelligible.

   6.    My experience over the years is that the Department of Homeland Security (DHS)
         and its components rarely comply with the time limitations for responding to a
         FOIA request set forth at 5 U.S.C. § 552(a)(6).

   7.    When DHS and its components fail to respond within the time limitations set
         forth at 5 U.S.C. § 552(a)(6), I always advise my clients about the right to sue. I
         do not see similar systemic problems with other federal agencies with which I
         regularly interact such as the Equal Employment Opportunity Commission and I
         presume the issue is that DHS has not been sufficiently incentivized to comply
         with the law and, as a matter of policy or carelessness, has failed to devote
         sufficient resources to do so.

   8.    Many of my clients are afraid of governmental retaliation or are otherwise
         reluctant to file a lawsuit. Sometimes the proper venue would be in a jurisdiction
         where I am not licensed in the relevant federal court. In these instances where I do
         not file a lawsuit, the delays by DHS and its components will continue
         indefinitely. In my experience, the filing of a lawsuit is the only way to effectively
         address indefinite delays by DHS.

   9.    To provide an example, I filed a FOIA request with USCIS for a client on July 31,
         2018 and the FOIA request was assigned tracking number NRC2018118849. I
         was not able to file a lawsuit for this client because he lives in the Southern
         District of Florida where I am not admitted. The status of the request can be
         checked by entering the tracking number at https://first.uscis.gov/#/check-status.
         As of this evening, April 29, 2020 - almost two years after filing the request - the
         case is still “in process” according to the website. The request made was a simple
         garden variety request for my clients’ own papers. Please also take note that the
         current average processing times listed at this website are more than double the
         time limitations for responding to a FOIA request set forth at 5 U.S.C. §
         552(a)(6).




                                                                                               2
Case 1:20-cv-00060-PLM-PJG ECF No. 19-1, PageID.153 Filed 04/30/20 Page 3 of 3




   10.    The way in which ICE responded to Yolanda Salgado-Rios’ papers referred from
          USCIS to ICE is completely abnormal. Never in my life have I had a supervisory
          paralegal specialist in the litigation division of ICE’s FOIA office email me
          missing records within 24 hours of me noting that I am still waiting on these
          records. This response was very obviously taken because ICE was trying to moot
          the lawsuit and there was an imminent deadline for Defendants in the litigation.

   11.    When USCIS refers records to ICE for FOIA determination, as in Ms. Salgado-
          Rios’ case, USCIS will state in its determination that “Should you wish to contact
          ICE concerning the status of these referrals, please contact the ICE FOIA
          Office via phone at (866) 633-1182 or via email at ICE-FOIA@dhs.gov.”

   12.    In my experience, no one responds to emails sent to ICE-FOIA@dhs.gov
          regarding USCIS referrals. On December 17, 2020, I sent an email to that address
          regarding a referral from USCIS to ICE. See Exhibit C. More than four months
          later, there has been no response whatsoever - not even an auto-reply
          acknowledging receipt of the email. I sent another email concerning another client
          on March 25, 2020. See Exhibit D. As noted in the email, I’ve been waiting on
          records from ICE regarding this client since May 2019. I am still waiting - there
          has been no response whatsoever to my March 25, 2020 email, not even an auto-
          reply acknowledging receipt. In short, emailing ICE is, essentially, like yelling in
          to the wind. The response when I email an assistant United States attorney
          regarding a lawsuit I have filed is quite different.

   13.    All of the factual statements made in my brief in support of Plaintiff’s motion for
          attorney fees and costs are true and correct to the best of my information,
          knowledge and belief.

   14.    I have reviewed my contemporaneously kept time records (Exhibit E) and made
          reductions to the hours billed as I believed appropriate. The records are true and
          accurate and I believe the number of hours billed for zealously representing my
          client in this matter are appropriate and reasonable.

   15.    Expenses in this matter were $400 for the filing fee and $45.50 for service of
          process - the summons and complaint needed to be served a second time due to an
          error on the initial summons. See PageID.22.

   16.    This declaration is executed by me in the state of Michigan.

   I declare under penalty of perjury that the foregoing is true and correct.

   Dated: April 30, 2020                         /s/ Marc Asch, Esq. (P75499)
                                                 Attorney for Plaintiff




                                                                                               3
